DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shape of the chamber is one of “a generally circular shape” and “a generally pentagonal shape” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
There appears to be a typographical error in paragraph [0045] regarding “square shaped chamber 300” as opposed to “square shaped chamber 302”. 
There appears to be a typographical error throughout paragraph [0048] regarding “needle array 300” as opposed to either “needle array 304a” or “hypodermic device 300”.  
 There appears to be a typographical error in paragraph [0048] regarding “length 502” as opposed to “length 504”. 
There appears to be a typographical error throughout paragraph [0057] regarding “needle barrels 312” as opposed to “needle bores 312”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because there appears to be a typographical error regarding “wherein diameter of the bore” as oppose dot “wherein a diameter of the bore” in lines 8-9 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim language “the injection fluid exits the bore at the delivery end of each of the hypodermic needles in the array of hypodermic needles directly into an intradermal tissue or a subdermal tissue” in lines 4-6 positively recites and claims a portion of the human body (“intradermal tissue or a subdermal tissue”). It is suggested to amend the claim language to “the injection fluid is configured to exit . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. (US 2014/0128810).
Regarding claim 1, Ozawa teaches a hypodermic device (needle formation 1), comprising: a chamber (needle formation body 10) comprising a distal outer surface (surface from which needles 11 projects; Figure 3) and a proximal outer surface (surface from which array of hypodermic needles (needles 11) projecting outward from the distal outer surface of the chamber and perpendicular to the distal outer surface (Figure 3), wherein each of the hypodermic needles comprises a bore extending from a receiving end (proximal ends of needles 11 within space 36) of the hypodermic needle to a delivery end (discharge opening 13) of the hypodermic needle along a longitudinal axis (Figures 3 and 12), wherein the bore at the receiving end of each of the hypodermic needles is in fluid communication with a hollow space (space portion 36) in the chamber (“the plunger 8 of the syringe 6 is pressed for operation, and a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0065]), wherein diameter of the bore of each of the hypodermic needles is about 27 gauge to about 32 gauge (“the maximum outer diameter of the needle 11 is more preferably within the range of 0.1 mm to 0.6 mm, and, still more preferably, within the range of 0.1 mm to 0.4 mm.” [0052], wherein 27-32 gauge is equivalent to an outer diameter of 0.235 mm to 0.413 mm and 0.1- 0.4 mm is within the range of 28-34 gauge), and wherein a length of each hypodermic needle is about 1 mm to about 10 mm (“The projection dimension of the needle 11 projecting from the surface of the needle formation 1 is preferably equal to or less than 10 mm; and the projection dimension can be 5 mm or less, and in particular, 3 mm or less. Furthermore, the projection dimension of the needle 11 projecting from the surface of the needle formation 1 is more preferably within the range of 0.5 mm to 2.0 mm, and still more preferably, within the range of 0.5 mm to 1.5 mm.” [0052]); and a threaded Luer lock connector (flange 12; Figures 3 and 5, wherein flange 12 is threaded because it mates with the screw 23 of luer lock 20 [0043] and [0064]) in fluid communication with an opening at the proximal outer surface of the chamber (Figure 3), wherein a first end (inner end of flange 12) of the threaded Luer lock connector is connected to the proximal outer surface of the chamber (Figure 3).

second end (outer edges of flange 12) of the threaded Luer lock connector is configured to mate with a matching Luer fitting (screw 23 of luer lock portion 20) of a fluid reservoir (syringe 6; “the Luer lock portion 20 formed at the tip of the syringe 6 is engaged with the flange 12 of the needle formation 1 housed within the needle holder 40, and the syringe 6 is rotated in this state.” [0064], noted that “a matching luer fitting” and “a fluid reservoir” are not positively recited or claimed).

Regarding claim 3, Ozawa teaches the hypodermic device of claim 2, wherein the fluid reservoir (syringe 6) comprises an injection fluid (“a syringe 6, in which a medical liquid is filled” [0041]), wherein the fluid reservoir is configured to be pressurized (via plunger 8), wherein the matching Luer fitting (luer lock portion 20) is in fluid communication with the fluid reservoir (Figures 1 and 2), and wherein the fluid reservoir is configured to deliver the injection fluid to the chamber through the matching Luer fitting and the threaded Luer lock connector when the fluid reservoir is pressurized (“the plunger S of the syringe 6 is pressed for operation, and a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0065] noted that “the fluid reservoir”, “injection fluid”, and “matching luer fitting” are not positively recited or claimed).

Regarding claim 4, Ozawa teaches the hypodermic device of claim 3, wherein the fluid reservoir that is configured to be pressurized is a syringe (syringe 6; noted that “the fluid reservoir” and “a syringe” are not positively recited or claimed).

Regarding claim 5, Ozawa teaches the hypodermic device of claim 3, wherein the threaded Luer lock connector (flange 12) comprises a conduit (space between flange 12; 

Regarding claim 6, Ozawa teaches the hypodermic device of claim 3, wherein the chamber is oriented at about 90 degrees with respect to the longitudinal axis of each of the hypodermic needles (Figure 3, wherein at least a portion of chamber 10 is perpendicular to the needles 11, such as the distal outer surface), wherein the injection fluid enters the bore at the receiving end of each of the hypodermic needles in the array of hypodermic needles from the chamber, and wherein the injection fluid exits the bore at the delivery end of each of the hypodermic needles in the array of hypodermic needles directly into an intradermal tissue or a subdermal tissue at 90 degrees with respect to the longitudinal axis of each of the hypodermic needles (“the plunger S of the syringe 6 is pressed for operation, and a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0065]; “the medical liquid discharged from the discharge opening 13 of the needle 11 tends to flow in the direction orthogonal to the opening surface of the discharge opening 13.” [0057]; Figures 16 and 17; “the medical liquid can be effectively injected into…the subcutaneous layer of the skin” [0020]).

Regarding claim 7, Ozawa teaches the hypodermic device of claim 1, wherein the chamber (needle formation body 10) comprises a wall extending from the distal outer surface to the proximal outer surface (Figure 3), and wherein a shape of the chamber extending from the distal outer surface to the proximal outer surface the chamber is one of a generally square shape and a generally triangular shape (“The cross-sectional shape of the needle formation 1…may be a square” [0071]).

Regarding claim 10, Ozawa teaches the hypodermic device of claim 1, wherein a shape of the chamber extending from the distal outer surface to the proximal outer surface of the chamber is one of a generally circular shape, a generally rectangular shape, and a generally pentagonal shape (Figures 12 and 13 depict a circular shape; “The cross-sectional shape of the needle formation 1 need not be circular, but may be a square, an ellipse or an oval shape.” [0071]).

Regarding claim 11, Ozawa teaches the hypodermic device of claim 1, wherein a distance between adjacent hypodermic needles in the array of hypodermic needles is about 1 mm to about 10 mm (“The pitch (distance) between adjacent needles 11 is preferably 1 mm to 5 mm, or 5 mm to 10 mm” [0053]).

Regarding claim 12, Ozawa teaches the hypodermic device of claim 1, wherein the opening at the proximal outer surface of the chamber is located at one of a center of rotational symmetry and a centroid of the chamber at the proximal outer surface of the chamber (Figures 1, 3, 5).

Regarding claim 13, Ozawa teaches the hypodermic device of claim 1, wherein the hypodermic needles are arranged symmetrically within the array of hypodermic needles (“The plurality of needles 11 are separated at equal intervals from the center point of the surface of the needle formation 1, and the angles (internal circumference angle) between, the plurality of needles 11 around the center point are set to be the same angle with one another.” [0053]; Figure 12 for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2014/0128810) in view of Fretta et al. (US 2020/0188610).
Regarding claim 8, Ozawa teaches the hypodermic device of claim 7. Ozawa fails to explicitly teach a length of each side of the generally square shaped chamber and the generally triangular shaped chamber is about 2 cm. Fretta teaches a needle device comprising a chamber (needle hub assembly 306) comprising a distal outer surface, a proximal outer surface and a hollow space (hollow body 404) located within the chamber (Figure 4), wherein a shape of the chamber extending from the distal outer surface ot the proximal outer surface is generally square shaped (Figures 5-7; square platform 602/700), wherein a length of each side of the distal outer surface is about 2 cm (“the length of each side of the platform 700 may be in a range from 0.4 to 0.9 inches.” [0053] 1.02 to 2.29 cm). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify generally square shaped chamber of Ozawa to have sides having a length of about 2 cm based on the teaches of Fretta to cover a larger area of skin during administration of the injection fluid (Fretta [0053]).

Regarding claim 9, Ozawa teaches the hypodermic device of claim 7. Ozawa fails to explicitly teach a length of each side of the generally square shaped chamber and the generally triangular shaped chamber is about 1 cm to about 5 cm. Fretta teaches a needle device a length of each side of the distal outer surface is about 1 cm to about 5 cm (“the length of each side of the platform 700 may be in a range from 0.4 to 0.9 inches.” [0053] 1.02 to 2.29 cm). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify generally square shaped chamber of Ozawa to have sides having a length of about 1 cm to about 5 cm based on the teaches of Fretta to cover a larger area of skin during administration of the injection fluid (Fretta [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kraft (USPN 8409147) discloses a hypodermic device (device 1) comprising a chamber (triangular body 10) having a hollow space (chamber 27), an array of hypodermic needles (hypodermic needles 50), and a threaded Luer lock connector (flange 20)
Mandaroux (US 2018/0264204) discloses a hypodermic device (needle array device 100) comprising a chamber (support base and needle assembly 108) having a hollow space (flow channels 308), an array of hypodermic needles (needles 102), and a threaded Luer lock connector (Luer connector 302)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783